             Case 1:19-cr-10479-DJC Document 69 Filed 03/28/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )        No. 19-cr-10479-DJC
                                             )
BRUCE SARTWELL,                              )
                                             )
                Defendant.                   )

                    GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America, through its attorneys, Acting United States Attorney

Nathaniel R. Mendell and Assistant United States Attorneys Lindsey E. Weinstein and Kenneth

G. Shine, hereby submits its Sentencing Memorandum for Bruce Sartwell (“Sartwell”) currently

scheduled for sentencing on March 31, 2021. Given the nature and circumstances of Sartwell’s

offenses, his history and characteristics, and the factors set forth in 18 U.S.C. § 3553(a)(2), a

sentence of 37 months’ imprisonment, three years of supervised release, and a mandatory special

assessment of $100 is the minimum sentence sufficient, but not greater than necessary, to comply

with the purposes set forth in § 3553.

       I.       Procedural Background

       On July 14, 2020, Sartwell pleaded guilty to a one-count Indictment charging him with

possession of an unregistered firearm, in violation of 26 U.S.C.§ 5861(d). Sartwell is currently in

the custody of the United States Marshals Services.

       II.      Offense Conduct

       The facts as set forth in the Presentence Report (“PSR”) prepared by the United States

Probation Department (“Probation”) are largely uncontested. PSR ¶ ¶ 6-22. On October 30,

2019, Sartwell’s home was the subject of a federal search warrant executed by members of

Homeland Security Investigations (“HSI”) following law enforcement’s interception of a parcel
          Case 1:19-cr-10479-DJC Document 69 Filed 03/28/21 Page 2 of 9




from China containing a firearm silencer addressed to Sartwell. This parcel, labeled as “fuel

filter” was one of many suspicious packages shipped from Asia to Sartwell’s residence, either

with innocuous cargo descriptions or ones blatantly tied to firearms. PSR ¶ 9-10.

       During the execution of the search warrant, law enforcement located a hide in Sartwell’s

garage and recovered, amongst other things, a homemade AR-15 styled rifle and two thirty round

magazines. Also in the garage, agents located tools and parts to build AR-15 style rifles, not

limited to, an additional butt stock (which, presumably was to be used to create an additional

assault rifle) and a “How to” guide for all the parts needed and steps to assemble AR-15s. PSR ¶

13. During the execution of the warrant, law enforcement observed, mounted on the garage’s

wall, dozens of Airsoft rifles. Additionally, from other hidden areas, law enforcement located

and secured an additional firearm silencer and additional baffles. PSR ¶¶13-14. In a discretely

located wall safe in a hidden room in the basement, agents recovered an additional six baffles.

PSR ¶16. From a hidden compartment in the master bedroom nightstand, agents recovered a box

of over 150 rounds of high velocity ammunition compatible with the large capacity magazines

and the AR-15 styled rifle. PSR ¶ 15.

       III.    Application of Guidelines Calculation

       For the reasons set forth in the PSR prepared by Probation, Sartwell’s base offense level

is 20 because the offense involved a semiautomatic firearm, that is an AR-15 style firearm with a

barrel length of less than sixteen inches, that is capable of accepting a large capacity magazine or

is a firearm, as defined as 26 U.S.C. § 5845(a). USSG § 2K2.1(a)(4)(B)(i)(I). The Government

agrees with Probation that he is subject to a 4-point increase because the offense involved a total

of 8 to 24 firearms, not limited to the semiautomatic AR-15 style firearm, two silencers, and at

least fourteen baffles/silencer parts, which were deemed in and of themselves “firearm



                                                 2
            Case 1:19-cr-10479-DJC Document 69 Filed 03/28/21 Page 3 of 9




silencers,” “firearms,” and “silencers” as defined under federal law. USSG § 2K2.1(b)(1)(B). As

set forth in the PSR, Sartwell should receive a three-level downward adjustment for acceptance

of responsibility pursuant to USSG § 3E1.1. Thus, his total offense level is 21. The Government

agrees that the corresponding Guidelines Sentencing Range, at Criminal History Category I, is

37-46 months.

        A. Application of USSG § 2K2.1(b)(1)(B)

        The government agrees with Probation that the preponderance of the evidence supports a

four-point offense level increase pursuant to USSG § 2K2.1(b)(1)(B). During an evidentiary

sentencing hearing held on February 25, 2021, Firearms Enforcement Officer James Barlow

opined that the two silencers and at least fourteen baffles 1 met the legal definitions of firearm or

firearm silencer as defined under 18 U.S.C.§§ 921(a)(3)(C), 921(a)(24) and 26

U.S.C.§ 5845(a)(7). The silencer recovered the international mail parcel labeled “fuel filter”

addressed to Sartwell, is a “firearm” and “silencer” and in fact is comparable to the design of a

U.S. Patent. See G.E. 2A at USAO 143, 172-180. The item recovered from the hidden

compartment in the bureau in the garage, too, was deemed a silencer because it “is a combination

of parts designed and intended for use in assembling or fabricating a firearm silencer.” Id at 145.

Each of the eight baffles found in the same hidden compartment in the garage bureau and the six



        1
          The fourteen baffles (Exhibits 3 and 4 of the report) include the eight packaged/stacked together
and found inside the hidden compartment in the bureau in the garage and the six found in the wall safe in
the hidden mirror room. Per Barlow’s report, contained within the silencer in the hidden compartment in
the garage were two end caps and one flashlight cap, neither of which are normally regulated by the Gun
Control Act (GCA) or the National Firearm Act (NFA) (exhibits 2b, 2c, and 2d). However, “if intent were
demonstrated to use [these items] as a part for assembly or fabrication of a firearm silencer, it would be
subject to regulation by the GCA and NFA.” Government’s Exhibit [G.E.] 2 at USAO 146. That these
items were located inside a firearm silencer demonstrates the necessary intent to subject them to
regulation; however, the Court need not reach such a conclusion here because it will not change the
guideline analysis.

                                                     3
            Case 1:19-cr-10479-DJC Document 69 Filed 03/28/21 Page 4 of 9




baffles found in the hidden wall safe in the mirror room, too, were parts “intended only for use in

the assembly or fabrication of a firearm silencer” and “in and of [themselves are] firearm

silencers as defined.” Id. at 146, 147. 2 Thus, the defendant’s possession of the AR-15 styled

rifle, the two silencers and fourteen baffles place him into the range of 8-24 firearms and subjects

him to a four-level increase.

        The defendant argues, however, that he intended to use the two silencers on his Airsofts

and not on his homemade AR-15; therefore, this Court should not include the silencers in the

firearm calculation. His reliance on United States v. Crooker 608 F.3d 94 (1st Cir. 2010) to

support his position is misplaced. In Crooker, the silencer was created for an airgun and required

modification to fit a firearm and could not be used on any ordinary firearm absent an adapter and

likely “dangerous” testing conditions. Id. at 96 (emphasis added). On these unusual facts, the

First Circuit held that the evidence was insufficient to support that Crooker intended the device

to function as a firearm silencer because the device was not so designed as one. Id. at 99. In so

doing, the court in Crooker expressly limited its holding to cases where the device was not

designed to be used as a silencer for a firearm. Id. at 99.

        Unlike in Crooker, the silencers recovered at Sartwell’s home were firearm silencers, not

Airsoft ones. Officer Barlow reached his conclusion when he considered the design, purpose and

actual function of both items. While Officer Barlow indeed used a 1/2x28 threaded adapter to



        2
          Sartwell argues that the silencer recovered from the garage and some of the baffles were
incomplete or not tested in conjunction with actual firearms. This argument lacks merit. Operability is not
a necessary component of a silencer. See generally United States v. Carter, 465 F.3d 658, 667 (6th Cir.
2006); see also United States v. Rogers, 270 F.3d 1076, 108 1 (7th Cir. 2001) (dictum) (jury instruction
that conviction depended not on whether the screw-on tube actually worked as a silencer but on whether it
was intended to work as a silencer “tracks the statutory definition”) and United States v. Syverson, 90
F.3d 227, 232 (7th Cir. 1996) (rejecting appellants argument that statute only prohibits silencers that work
as “contrary to the plain language of the statute” and corresponding definition of silencers).

                                                     4
            Case 1:19-cr-10479-DJC Document 69 Filed 03/28/21 Page 5 of 9




test one silencer on his testing pistol, he testified that the silencer in its current state and without

modification or a use of an adapter would fit onto AR-15 rifles because AR-15 rifles have 1/2x28

threaded barrels. He further testified that the two silencers he examined would likely require

modifications to fit on the standard Airsoft gun.

        Regardless, the defendant’s intended use of the silencers and baffles is not an element

that the government needs to prove by preponderance of the evidence. 3 Instead, the government

needs only to show that Sartwell “knew the features of his weapon that brought it within the

scope of the Act.” Staples v. United States, 511 U.S. 600, 619 (1994) and 26 U.S.C. § 5861(d).

Thus, the government needs to prove that Sartwell knew the object was a “device for silencing,

muffling or diminishing the report of a portable firearm, including any combination of parts,

designed or redesigned, and intended for use in assembling or fabrication a firearm silencer…and

any part intended only for use in such assembly or fabrication.” 18 U.S.C. § 921(a)(24).

“[K]knowledge can be inferred from circumstantial evidence, including any external indications

signaling the nature of the weapon.” Staples, 511 U.S. at 616 n.11; see also Rogers v. United

States, 522 U.S. 252 (1998) (holding that the mens rea element of a violation of §5861(d)

requires that the government prove that a defendant had knowledge that he was in possession of

an item that possessed the unique characteristics, not that the defendant knew that the possession

was unlawful).




        3
           Few cases have addressed the possessor’s “intent” as it relates to silencers. See, e.g., United
States v. Sagginario, 00-CR-806, 2001 WL 185051, *4 (E.D.N.Y. Feb. 16, 2001) (unpublished) (holding
that an individual’s intent to use a silencer only with toy paint ball guns is irrelevant; it neither strips the
silencer of its character nor constitutes a defense to the charge).

                                                        5
            Case 1:19-cr-10479-DJC Document 69 Filed 03/28/21 Page 6 of 9




        Here, the government has proven by preponderance of the evidence that Sartwell knew

the intended use of the two silencers 4 and fourteen baffles. For starters, Sartwell proclaims, and

the evidence indeed supports, that he is a gun enthusiast. Sartwell previously possessed a license

to carry firearms and despite the expiration of this license in 1999, he had five firearms still

registered to him at the time of the search warrant execution. He owns a plethora of black

powder rifles and handguns, blank guns and Airsofts. He himself made at least one assault rifle

and possessed tools and parts to create additional ones. This is not an individual who is

unfamiliar with firearms, silencers and silencer parts or their respective intended purposes.

        Furthermore, while some suppressors were affixed to the Airsofts that Sartwell

prominently displayed, a silencer and fourteen baffles were recovered from hidden rooms,

compartments, and safes within his home. The silencer and eight baffles recovered from the false

bottom bureau drawer in the garage and the six baffles recovered from the hidden wall safe in the

secret mirror room are not inherently dangerous absent them being used in conjunction with a

portable firearm. That said, they are inherently illegal and the fact that Sartwell hid these items in

the manner he did shows that he was aware of their intended purpose. Thus, the evidence

sufficiently establishes that Sartwell knew these items fell within the scope of the Act and the

four-level enhancement should apply.

        IV.     18 U.S.C. § 3553(a)

        Consideration of the factors set forth in 18 U.S.C.§ 3553(a) demonstrates that a sentence

of 37 months’ incarceration is appropriate. The seriousness of Sartwell’s crime cannot be




        4
         Even if this Court were to find that Sartwell did not know the intended use of the silencer
imported from China because of his self-serving statements that he planned to use it for an Airsoft,
Sartwell’s possession of the remaining silencer and fourteen baffles, and knowledge of their intended
purposes, subjects him to the four-level increase.

                                                    6
            Case 1:19-cr-10479-DJC Document 69 Filed 03/28/21 Page 7 of 9




overstated. Sartwell possessed a homemade assault rifle, two thirty round magazines and over

150 rounds of high velocity ammunition compatible with the rifle. He received a package from

China containing an additional silencer and had hidden in his home an additional silencer and

silencer parts designed to fit with the assault rifle that he created. Sartwell argues that the

intended use of these items was to either expand on his airsoft and antique and replica gun

collection or to protect his family “in the event of some unexpected emergency.” The evidence,

though, suggests otherwise. The Airsofts and many of the black powder guns were prominently

displayed throughout the home. The silencer and baffles, while not in and of themselves

inherently dangerous, they were, like the AR-15 styled rifle, inherently illegal. Sartwell knew

this; therefore, he hid them. Additionally, Sartwell’s self-serving justification that he possessed

these items to protect his family “in the event of some unexpected emergency” also falls flat

given that he stored his AR-15 styled rifle and large capacity magazines in his detached garage

which was a completely different location than the ammunition in his bedside table hide.

        In actuality, the uncontested evidence suggests a more nefarious purpose. Within

Sartwell’s garage and hidden compartments and rooms were additional tools and parts to create

more assault rifles. Body armor, designed to sustain multiple shots of high velocity, 5.56

ammunition, was delivered in a separate package on the day of the search warrant execution.

Perhaps, most concerning of all, six days before law enforcement intercepted the international

mail parcel containing the firearm silencer, Sartwell 5 conducted internet searches for bump

stocks, including how to build a homemade bump stock, downloads for 3D bump stock plans,

and articles related to both the Las Vegas mass shooting and how to make a gun firearm like a




        5
          Internet searches were conducted on a computer by a user with a photograph depicting Sartwell
with a username of “Monst,” an abbreviation for Sartwell’s Motorcycle Club moniker “Monster.”

                                                   7
          Case 1:19-cr-10479-DJC Document 69 Filed 03/28/21 Page 8 of 9




machine gun. The government need not state the obvious grave concerns regarding the discovery

of a homemade assault rifle frequently used in mass shootings from a home where internet

searches were recently conducted about how to easily mimic the same. While Sartwell has not

outwardly stated his intended use or plan for the AR-15 styled rifle, two thirty round magazines,

153 rounds of ammunition, body armor, silencers and silencer parts, his ever-developing

stockpile of dangerous items and internet searches about mass shootings speaks volumes.

       Sartwell’s history and characteristics provide little excuse or explanation for his criminal

activity. His criminal record shows a history of assaultive and threatening charges many of

which involve allegations where he referenced his membership to the Outlaws in a threatening

manner. Sartwell comes from a supportive family and owns a home and business. He does not

suffer from drug, alcohol or mental health issues that would prevent him from appreciating the

wrongfulness of his actions. Sartwell knows the difference between right and wrong, legal and

illegal, and safe and dangerous. Sartwell knew that creating and maintaining a homemade AR-15

with two 30 round magazines and over 150 rounds of high velocity bullets and possessing the

tools and parts to create additional assault rifles threatened the safety of his community. His

sentence should reflect that such behaviors and livelihood will not be tolerated.




                                                 8
            Case 1:19-cr-10479-DJC Document 69 Filed 03/28/21 Page 9 of 9




       V.      Conclusion

       For the reasons set forth herein, a sentence of 37 months’ imprisonment, to be followed

by three years of supervised release, is a sufficient sentence, not greater than necessary, and will

adequately punish Sartwell for his criminal activity, promote respect for the rule of law, and send

a powerful message of general deterrence to the public that this type of behavior will not and

cannot be tolerated. This is a significant sentence, but one dictated by Sartwell’s actions and

history.



                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney

                               By:
                                              /s/ Lindsey E. Weinstein
                                              LINDSEY E. WEINSTEIN
                                              KENNETH G. SHINE
                                              ASSISTANT UNITED STATES ATTORNEYS

Dated: March 26, 2021




                                  CERTIFICATE OF SERVICE

I, Lindsey E. Weinstein, hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ Lindsey E. Weinstein
                                              LINDSEY E. WEINSTEIN




                                                  9
